Case: 13-50139      Document: 00512471841         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-50139                        December 16, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DENNIS GEOVANNY MARQUEZ-CORDOVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1111-1


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dennis Geovanny Marquez-Cordova (Marquez) appeals the within-
guidelines sentence imposed following his guilty plea to illegal reentry, as well
as the imposition of a supervised release term. He argues that the district
court committed procedural error by failing to give adequate reasons for the
71-month sentence and, additionally, that the sentence was substantively




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50139     Document: 00512471841     Page: 2   Date Filed: 12/16/2013


                                  No. 13-50139

unreasonable because the court did not give adequate consideration to his
medical condition and his renunciation of his gang affiliation.
      Marquez did not raise the issues of procedural error or substantive
reasonableness below; therefore, review is for plain error only. See United
States v. Stephens, 717 F.3d 440, 446 (5th Cir. 2013), cert. denied, 2013 WL
4811919 (U.S. Oct. 15, 2013) (No. 13-6230). Under that standard, it is within
our discretion to grant an appellant relief only where a clear or obvious error
affected his substantial rights and when failure to correct the error would
seriously affect the fairness, integrity or public reputation of judicial
proceedings. Id.
      The sentencing court is called to adequately explain the sentence and to
give sufficient weight to the nature and circumstances of the individual
offense. United States v. Alvarado, 691 F.3d 592, 596-97 (5th Cir.), cert. denied,
133 S. Ct. 804 (2012). The record reflects that after considering the particular
facts and circumstances of Marquez’s case, including his criminal history and
the need for the sentence to serve as a deterrent, the district court determined
that the guidelines-range sentence was adequate. The district court therefore
did not commit clear or obvious procedural error by providing inadequate
reasons for the sentence that it imposed. See Rita v. United States, 551 U.S.
338, 356 (2007).     With regard to the substantive reasonableness of the
sentence, Marquez’s mere belief that the mitigating factors presented for the
court’s consideration should have been balanced differently is insufficient to
disturb the presumption of reasonableness afforded within-guidelines
sentences. See Alvarado, 691 F.3d at 597-98; United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006). He has therefore failed to show substantive error,
plain or otherwise, on the part of the district court.




                                        2
    Case: 13-50139    Document: 00512471841     Page: 3   Date Filed: 12/16/2013


                                 No. 13-50139

      Marquez additionally argues for the first time on appeal that the district
court erred in imposing a term of supervised release in a case involving a
deportable alien without providing fact-specific reasons for its decision to
deviate from U.S.S.G. § 5D1.1(c)’s recommendation that supervised release not
be imposed in such circumstances. We review this issue also for plain error.
See United States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012).
The district court retains the discretion to impose supervised release in
“uncommon cases [involving a deportable alien] where added deterrence and
protection are needed.” Id. at 329. In sentencing Marquez, the district court
indicated that it took into account the 18 U.S.C. § 3553(a) factors, particularly
the need to deter future criminal conduct, to promote respect for the law, and
to provide just punishment. Consequently, Marquez has shown no plain error
on the part of the district court in imposing a term of supervised release. See
id. at 329-30.
      AFFIRMED.




                                       3